Cook, J.,
dissenting. I agree with the court of appeals that Sazima’s failure to comply with a court order to file a document was sufficiently contumacious to warrant dismissal of the case: compliance occurred more than thirty days from the date of notice of the possibility that dismissal could result from the failure to comply.
Civ.R. 41(B)(1) provides that where a plaintiff fails to comply with a court order the action may be dismissed (1) upon motion of the defendant or the court, and (2) upon notice to the plaintiff. In Quonset Hut, Inc. v. Ford Motor Co. (1997), 80 Ohio St.3d 46, 684 N.E.2d 319, we determined that the motion to dismiss satisfies the element of notice. Id. at 48-49, 684 N.E.2d at 322. We held that where counsel has such notice and is given a reasonable opportunity to respond, Civ.R. 41(B)(1) is satisfied. Id. at syllabus.
In this case, the trial court ordered Sazima to file a more definite statement within nine days. Forty-two days beyond this deadline, Chalko moved to dismiss for Sazima’s failure to comply. Under Quonset Hut, Chalko’s motion constituted the requisite notice of possible dismissal. Thirty-two days after this notice and seventy-four days after the original due date, Sazima finally filed the required document.
“The decision to dismiss a case pursuant to Civ.R. 41(B)(1) is within the sound discretion of the trial court.” Id. at 47, 684 N.E.2d at 321. “[T]his court will not hesitate to affirm the dismissal of the action when ‘ “the conduct of a party is so negligent, irresponsible, contumacious or dilatory as to provide substantial grounds for a dismissal with prejudice for a failure to prosecute or obey a court order.” ’ ” Id. at 48, 684 N.E.2d at 321, quoting Tokles & Son, Inc. v. Midwestern Indemn. Co. (1992), 65 Ohio St.3d 621, 632, 605 N.E.2d 936, 944, quoting *160Schreiner v. Karson (1977), 52 Ohio App.2d 219, 223, 6 O.O.3d 237, 239, 369 N.E.2d 800, 803.
Here, Sazima disregarded the original court order to file a more definite statement for more than two months. Chalko’s motion provided her a “second chance” by putting her on notice of possible dismissal, but she disregarded this for yet another month. The fact that she ultimately did comply prior to the order of dismissal is irrelevant to the court’s assessment of when compliance should have occurred.
Dismissal of an action with prejudice is harsh, but “ ‘keeping this suit alive merely because * * * [Sazima] should not be penalized for the omissions of [her] own attorney would be visiting the sins of * * * [Sazima’s] lawyer upon * * * [Chalko].’ ” GTE Automatic Elec., Inc. v. ARC Industries, Inc. (1976), 47 Ohio St.2d 146, 152, 1 O.O.3d 86, 89-90, 351 N.E.2d 113, 117, quoting Link v. Wabash RR. Co. (1962), 370 U.S. 626, 634, 82 S.Ct. 1386, 1390, 8 L.Ed.2d 734, 740, fn. 10. Where dismissal results from an attorney’s negligence, “ ‘the client’s remedy is against the attorney in a suit for malpractice.’ ” Id.
I do not believe there is reason to find that the trial court abused its discretion, and I would affirm the judgment of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.